DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. Claims 1, 16 and 20 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 2/1/2021. 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the mostrecent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to the “Rejection of Claims 1-20 under 35 USC 112(b)” section on pages 10-11, the amended claim language successfully overcomes the majority of the rejections. With regard to the rejection of claims 1, 16 and 20 and the limitation “wherein the gimbal is in the downward position when the tether catches at least one of: weight of the deployed capturing device and weight of the target aerial vehicle in the deployed capturing device”, the Applicant argues that the amended claim language clarifies the limitation and argues that "weight", by definition, is the force with which a body is pulled toward the earth. However, the “weight” in this limitation could be read as any force pulling to the earth or the entire weight of the target aerial vehicle and net. For example, would a gimbal that rotates un-constrained after deployment read on this limitation because it would be in the downward position when the full weight is caught? Or does the rotation happen before the capture so that the gimbal is in the downward position when it catches any of the weight force? The bounds of the limitation is unclear and therefore indefinite. Furthermore, the amended claim language has added an additional 112(b) rejection. Please see 112(b) section of the office action below. 
	In response to the “Rejection of Claims under 35 USC 103 and Amendments to the Claims” section on pages 11-17, the Applicant argues on page 13 that the prior art does not disclose the amended claim language of “selecting a deployment device from the plurality of deployment devices based on at least a distance between the target aerial vehicle and the interceptor aerial vehicle”. However, under the broadest reasonable interpretation of this limitation choosing to deploy a particular deployment device wherein the choosing to deploy is based on a distance to the target aerial vehicle reads on it. Rastgaar et al. discloses selecting to deploy a particular launching device once it is properly 
	The Applicant further argues on page 14 that the prior art does not disclose the amended claim language of “wherein each capturing device, associated with the plurality of the deployment devices, comprises a plurality of weights attached about an outer edge of the each capturing device, and wherein the each deployment device is associated with a different angle for the plurality of weights corresponding to the each capturing device”. This argument is persuasive. Therefore the rejection is withdrawn. However, upon further review a new rejection is made in view of newly found prior art reference Sugaki et al. (US 2019/0129427 A1).

Claim Objections
Claim 16 is objected to because of the following informalities: 
With respect to the limitation, “wherein a selection of a deployment device from the plurality of deployment devices based on at least a distance between the target and the remotely operated aerial vehicle”, the wording is unclear. The following recommendation is proposed: wherein a selection of a deployment device from the plurality of deployment devices is based on at least a distance between the target and the remotely operated aerial vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… each deployment device is associated with a different angle for the plurality of weights corresponding to the each capturing device …”, the wording is unclear and therefore indefinite because it is unclear what “angle” is being referenced. Is this an angle from the horizon? Is it an angle from a vertical position? Is it the angle between tubes that fire the separate weights? Furthermore the wording is unclear because it is unclear if each set of weights for a particular net has a different angle or if each weight corresponding to a capturing device has a different angle. The limitation is interpreted so that launching nets from different launchers, wherein each launcher has a different net firing angle and includes weights for the associated net reads on it.  
Claims 2-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 16 and for failing to cure the deficiencies listed above. 
Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… wherein the gimbal is in the downward position when the tether catches at least one of: weight of the deployed capturing device and weight of the target aerial vehicle in the deployed capturing device …”, the wording is unclear and therefore indefinite because it is unclear whether the “weight” is referencing the total value of the force exerted by the capturing device or the target vehicle, or if the “weight” is just referencing any force exerted on the interceptor aerial vehicle. The limitation is interpreted so that a gimbal in the downward position when the tether captures a target aerial vehicle reads on it. 
Claims 2-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 16 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaki et al. (US 2019/0129427 A1) in view of Theiss et al. (US 2017/0356726 A1) in further view of Rastgaar et al. (US 2017/0144756 A1).

As per Claim 1, Sugaki et al. discloses a method comprising: 
deploying an interceptor aerial vehicle comprising a gimbal attached to the aerial vehicle, wherein the gimbal comprises a plurality of deployment devices detachably attached to the gimbal, wherein each deployment device of the plurality of deployment devices comprises: a capturing device deployable towards a target and a launcher to deploy a corresponding capturing device, and wherein the each deployment device is associated with a different angle corresponding to the each capturing device ([0021, 0025, 0052-0055, 0100]; Fig. 1, Fig. 2A-2C Multi-copter 101 is moved towards target (deployed) and captures target (interceptor aerial vehicle). Launcher driver 300 controls the movement of the launchers independent of the direction of the airframe (gimbal). Multiple launchers 200 launch nets (capturing device) and are associated with different angles as shown in Fig. 2A-2C); 

Sugaki et al. does not disclose: that each capturing device comprises a plurality of weights attached about an outer edge of the each capturing device and that the different angle for the capturing device includes the plurality of weights corresponding to that capturing device. 

However, Theiss et al. teaches: that each capturing device comprises a plurality of weights attached about an outer edge of the each capturing device and that the angle for the capturing device includes the plurality of weights corresponding to that capturing device ([0052, 0059]; Fig. 1, Fig. 15-18 Net 18 includes projectile weights 16 connected to the net at the perimeter and is associated with the angle of the capturing device since it is part of the same launcher 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugaki et al. to include the above limitations as detailed in Theiss et al. with the motivation being to effectively spread the net and allow for effective target capture as detailed in Theiss et al. [0052]. 

Furthermore, Sugaki et al. discloses: 
maneuvering the interceptor aerial vehicle to a position to engage a target aerial vehicle by one or more movement motors for movement of the interceptor aerial vehicle ([0022-0023, 0063, 0100]; Fig. 4 Tracking the target using automatic tracking to get within range using motors 42 (movement motors)); 
selecting a deployment device from the plurality of deployment devices based on at least a distance between the target aerial vehicle and the interceptor aerial vehicle ([0015-0017, 0026-0029, 0059, 0092] Select net quantity (single or multiple simultaneous) based on moveable range which is based on position distance/ time to reach the target. Alternatively deploying when the multi-copter 101 (interceptor aerial vehicle) is within range of target aerial vehicle reads on this selection); 
deploying a capturing device of the selected deployment device to intercept the target aerial vehicle, wherein the capturing device of the selected deployment device is connected to the interceptor aerial vehicle by a tether ([0015, 0020-0021, 0026]; Fig. 13 Launch capturing net (capturing device) which is connected to multi-copter 101 by string portion (tether)); and 
rotating the gimbal to achieve roll and tilt such that the gimbal is directed downward towards a ground level in a downward position after the deployment of the capturing device to minimize any lateral forces on the interceptor aerial vehicle, wherein the gimbal is in the downward position when the tether catches at least one of: weight of the deployed capturing device and weight of the target aerial vehicle in the deployed capturing device ([0020, 0030, 0052-0053]; Fig. 1, Fig. 4, Fig. 13 Net launcher driver 300 controls the launchers in the vertical and circumferential direction. Because the drivers control vertical/ circumferential position of the launching device they control roll and tilt depending on their orientation as the vehicle travels. Nets may be sequentially launched and re-launched. Therefore, after a first deployment of the capturing device, a user may aim the assembly again in a downward position so that it catches the weight of the deployed capturing device and the target aerial vehicle in the downward position. The purpose of minimizing lateral force is intended use of this approach)

While Sugaki et al. discloses rotating a gimbal to achieve roll and tilt motion, Sugaki et al. does not explicitly discloses that this is done by one or more roll motors and one or more tilt motors. 

However, Rastgaar Aagaah et al. teaches: rotating a gimbal to achieve roll and tilt motion using at least one or one or more roll motors and one or more tilt motors ([0012, 0019, 0021]; Fig. 5 Gimbal includes multiple electric motors. Because the motors are mounted to rotatable platform 105 and control pitch of the launching device, they act as roll motors when the launching devices are perpendicular to the path of travel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugaki et al. to include the above limitations as detailed in Rastgaar Aagaah et al. The primary reference, Sugaki et al., discloses rotating a gimbal to control roll and tilt through the use of drivers. The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose this control is by at least one of: one or more roll motors and one or more tilt motors. The secondary reference discloses rotating a gimbal to control at least one of roll and tilt through the use of at least one of: or one or more roll motors and one or more tilt motors. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is the substitution of the one or more roll motors and one or more tilt motors in the secondary reference for the control means in the primary reference. Thus the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per Claim 2, Sugaki et al. discloses the method of claim 1 further comprising: 
identifying the target aerial vehicle ([0021, 0100] Find capturing target T, such as another multi-copter, that has intruded into off-limits area).

As per Claim 3, Sugaki et al. discloses the method of claim 1 further comprising: 
([0095, 0100] Capturing of the target T is detected).

As per Claim 4, Sugaki et al. discloses the method of claim 3 wherein confirming that the target aerial vehicle has been intercepted further comprises: 
determining a capture of the target aerial vehicle in the capturing device based on a change in position of the interceptor aerial vehicle due to the weight of the target aerial vehicle, wherein the capturing device is connected to the interceptor aerial vehicle via the tether, and wherein the target aerial vehicle is captured in the capturing device ([0020, 0062-0063, 0065-0066, 0095]; Fig. 4  Determine capture based on increase in current to the rotors which is based on a change in position due to the weight of the captured aerial vehicle. Net is connected to the multi-copter by string (tether) and net catches target aerial vehicle).

As per Claim 5, Sugaki et al. discloses the method of claim 1 further comprising: 
selecting the target aerial vehicle at a ground control system (GCS) in communication with the interceptor aerial vehicle ([0078, 0100]; Fig. 6 Selecting target and notifying multi-copter as operator terminal 152 (ground control station)); and 
tracking the selected target aerial vehicle ([0100] Multi-copter automatically tracks the target).

As per Claim 6, Sugaki et al. discloses the method of claim 5 wherein selecting the target aerial vehicle further comprises: 
receiving, at the GCS, a video feed from a camera of the interceptor aerial vehicle ([0078]; Fig. 6 Receiving a moving image at the operator terminal 152 from the camera 410); 
([0078]; Fig. 6 Display the moving image on the operator terminal 152); and 
selecting the target aerial vehicle in the video feed at a user interface of the GCS ([0078] Operator identifies capturing target in the image and notifies multi-copter. Therefore, the target aerial vehicle is selected in the video feed at the user interface).

As per Claim 7, Sugaki et al. discloses the method of claim 5 wherein tracking the selected target aerial vehicle further comprises: 
maneuvering the interceptor aerial vehicle to within a set distance of the target aerial vehicle by using the GCS to control the movement of the interceptor aerial vehicle ([0026, 0070, 0100] Maneuvering within the set range is done by selecting automatic tracking or by manually manipulation by the operator to have it approach the target using the operator terminal 102 (using the GCS)).

As per Claim 8, Sugaki et al. discloses the method of claim 5 wherein tracking the selected target aerial vehicle further comprises: Page 3 of 17Appl. No.: 15/982,578 Response to Non-Final Office action mailed November 10, 2021 Attorney docket No.: AERO-VI 1702
maneuvering the gimbal comprising the at least one capturing device and camera to aim the capturing device toward the target aerial vehicle ([0024, 0068, 0100] Maneuver the launcher 300 which includes camera and net launcher with nets toward the target).

As per Claim 11, Sugaki et al. discloses the method of claim 1 wherein maneuvering the interceptor aerial vehicle to engage the target aerial vehicle further comprises: 
([0023, 0026, 0089]; Fig.7a-b, Maneuver to a position above and within set launch range).

As per Claim 12, Sugaki et al. discloses the method of claim 1 wherein maneuvering the interceptor aerial vehicle to engage a target aerial vehicle further comprises: maneuvering the interceptor aerial vehicle based on a change of position of the target aerial vehicle ([0023, 0070] Multi-copter is moved based on position of the target).

As per Claim 13, Sugaki et al. discloses the method of claim 1 wherein maneuvering the interceptor aerial vehicle to engage a target aerial vehicle further comprises: 
sending one or more commands from a ground control system (GCS) in communication with the interceptor aerial vehicle ([0070, 0078]; Fig. 6 Receive notification from operator terminal 162 (GCS) regarding the area of the target or for manual manipulation of the multi-copter);
wherein the one or more commands comprise: a movement of the interceptor aerial vehicle left about an arc of substantially constant radius from the GCS, and a movement of the interceptor aerial vehicle right about an arc of substantially constant radius from the GCS ([0070-0071, 0052-0053, 0066]  Operator terminal 162 (GCS) can control the multi-copter’s horizontal and vertical positioning indicating the movement of the interceptor aerial vehicle may be controlled in any manner described above).

As per Claim 14, Sugaki et al. discloses the method of claim 1 further comprising: 
capturing the target aerial vehicle in the capturing device, wherein the capturing device is tethered to the interceptor aerial vehicle, and wherein the capturing device is at least one of: a net, a ([0020, 0055, 0100]; Fig. 7a-7b, Fig. 13 Capturing device includes a net with string connection to the multi-copter (tether)); 
maneuvering the captured target aerial vehicle to a predetermined location ([0100] Move multi-copter to dumping site D); and 
detaching the tether from the interceptor aerial vehicle ([0032, 0094, 0100]; Fig. 8 Dumping the target at the dumping site D by cutting the string (detaching tether)).

As per Claim 15, Sugaki et al. discloses the method of claim 1 wherein the interceptor aerial vehicle and the target aerial vehicle are unmanned aerial vehicles (UAVs) ([0021]; Fig. 10 Both mult-copters (UAVs)).

As per Claim 16, Sugaki et al. discloses a system comprising: 
a remotely operated aerial vehicle comprising one or more movement motors for movement of the remotely operated vehicle ([0022-0023, 0063, 0070, 0100]; Fig. 4 Tracking the target using to get within range using motors 42 (movement motors)); 
a gimbal attached to the aerial vehicle, wherein the gimbal comprises a plurality of deployment devices detachably attached to the gimbal, ([0010, 0052, 0061]; Fig. 1, Fig. 13 Launching device launcher driver 300 that is able to aim independent of the aircraft direction (gimbal). It includes plurality of launchers that deploy nets) wherein each deployment device comprises: 
a capturing device deployable towards a target ([0055] Net); 
a launcher to deploy a corresponding capturing device, and wherein the each deployment device is associated with a different angle corresponding to the each capturing device ([0054-0055]; Fig. 13 Net launchers 210 deploy nets and are associated with different angles as shown in Fig. 2A-2C); and 

Sugaki et al. does not disclose: that each capturing device comprises a plurality of weights attached about an outer edge of the each capturing device and that the different angle for the capturing device includes the plurality of weights corresponding to that capturing device. 

However, Theiss et al. teaches: that each capturing device comprises a plurality of weights attached about an outer edge of the each capturing device and that the angle for the capturing device includes the plurality of weights corresponding to that capturing device ([0052, 0059]; Fig. 1, Fig. 15-18 Net 18 includes projectile weights 16 connected to the net at the perimeter and is associated with the angle of the capturing device since it is part of the same launcher 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugaki et al. to include the above limitations as detailed in Theiss et al. with the motivation being to effectively spread the net and allow for effective target capture as detailed in Theiss et al. [0052]. 

Furthermore, Sugaki et al. discloses: 
a tether connected between the capturing device and the aerial vehicle ([0055] spring portion connects net and launcher); wherein the gimbal further comprises: 
controlling a roll axis each deployment device and controlling a tilt axis each deployment device ([0052-0053]; Fig. 1, Fig. 4, Fig. 14 Net launcher driver 300 controls the launchers in the vertical and circumferential direction. Because the drivers control vertical/ circumferential position of the launching device they control roll and tilt depending on their orientation as the vehicle travels). 

Sugaki et al. discloses rotating a gimbal to achieve roll and tilt motion, Sugaki et al. does not explicitly discloses that this is done by: 
one or more roll motors to control a roll axis each deployment device; Page 5 of 17Appl. No.: 15/982,578 Response to Non-Final Office action mailed November 10, 2021 Attorney docket No.: AERO-VI 1702 
one or more tilt motors to control a tilt axis each deployment device; Page 5 of 17Appl. No.: 15/982,578 Response to Non-Final Office action mailed November 10, 2021 Attorney docket No.: AERO-VI 1702 

However, Rastgaar Aagaah et al. teaches: 
one or more roll motors to control a roll axis each deployment device ([0012, 0021]; Fig. 5 Gimbal includes multiple electric motors. Because the motors are mounted to rotatable platform 105 and control pitch of the launching device, they act as roll motors when the launching devices are perpendicular to the path of travel); Page 5 of 17Appl. No.: 15/982,578 Response to Non-Final Office action mailed November 10, 2021 Attorney docket No.: AERO-VI 1702 
one or more tilt motors to control a tilt axis each deployment device ([0012, 0021]; Fig. 5 Gimbal includes electric motors that control tilt); Page 5 of 17Appl. No.: 15/982,578 Response to Non-Final Office action mailed November 10, 2021 Attorney docket No.: AERO-VI 1702 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugaki et al. to include the above limitations as detailed in Rastgaar Aagaah et al. The primary reference, Sugaki et al., discloses rotating a gimbal to control roll and tilt through the use of drivers. The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose this control is by at least one of: one or more roll motors and one or more tilt motors. The secondary reference discloses rotating a gimbal to control at least one of roll and tilt through the use of at least one of: or one or more roll motors and one or more tilt motors. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is the substitution of the one or more roll motors and one or more tilt motors in the secondary reference for the control means in the 

Furthermore, Sugaki et al. discloses: 
wherein a yaw axis each deployment device is controlled via a movement of the remotely operated aerial vehicle by the one or more movement motors for movement of the remotely operated vehicle ([0022-0023, 0063, 0100]; Fig. 4, Fig. 5 Tracking the target using automatic tracking to get within range using motors 42 (movement motors). Because the launchers are connected to the multi-copter, when the launchers are not being aimed at the target independent of vehicle motion, their yaw axis will be adjusted based on the moving direction of the vehicle); 
wherein the capturing device is oriented toward the target via movement of the one or more roll motors, the one or more tilt motors, and the one or more movement motors for movement of the remotely operated vehicle ([0022-0023, 0052-0053, 0063, 0100] Net is oriented towards target by controlling roll, tilt and movement motors. The teaching reference in the limitation above teaches that roll and tilt control can be through motors);
wherein a selection of a deployment device from the plurality of deployment devices based on at least a distance between the target and the remotely operated aerial vehicle ([0015-0017, 0026-0029, 0059, 0092] Select net quantity (single or multiple simultaneous) based on moveable range which is based on position distance/ time to reach the target. Alternatively deploying when the multi-copter 101 (interceptor aerial vehicle) is within range of target aerial vehicle reads on this selection); and 
wherein the gimbal is directed downward towards a ground level in a downward position after deployment of the capturing device to minimize any lateral forces on the remotely operated aerial vehicle, wherein the gimbal is in the downward position when the tether catches at least one of: weight of the deployed capturing device and weight of the target in the deployed at least one capturing device ([0020, 0030, 0052-0053]; Fig. 1, Fig. 4, Fig. 13 Nets may be sequentially launched and re-launched in a downward direction. Therefore, after a first deployment of the capturing device, a user may aim the assembly again in a downward position so that it catches the weight of the deployed capturing device and the target aerial vehicle in the downward position. The purpose of minimizing lateral force is intended use of this approach).

As per Claim 17, Sugaki et al. discloses the system of claim 16 wherein the capturing device is at least one of: a net, a tarp, a sheet, a weapon, and an entanglement device ([0055-0056]; Fig. 3 Net).

As per Claim 18, Sugaki et al. discloses the system of claim 16, 

Sugaki et al. does not disclose: 
wherein the launcher further comprises: 
a gas generator; and a
 plurality of channels, wherein each of the plurality of weights are disposed in a channel of the plurality of channels; 
wherein gas generated by the gas generator propels each of the weights through the respective channel of the plurality of channels in different directions from the deployment device, such that the capturing device opens up.

However, Theiss et al. teaches: 
wherein the launcher further comprises: 
a plurality of weights, wherein the plurality of weights are attached about an outer edge of the capturing device ([0052]; Fig. 1, projectile weights 16); and 

a gas generator ([0052], “The launch of net 18 is triggered by an electric switch that controls a valve that releases pressurized gas to launch projectile weights 16”); and10 
a plurality of channels, wherein each of the plurality of weights are disposed in a channel of the plurality of channels ([0052, 0066-0067]; Fig. 27-30, projectile weights 16 are carried in tubes 30);
wherein gas generated by the gas generator propels each of the weights through the respective channel of the plurality of channels in different directions from the deployment device, such that the 15 capturing device opens up ([0052] “Projectile weights 16 are launched at trajectories away from on another to cause net 18 to spread out for effective target capture. Projectile weights 16 can be carried in tubes … which help direct weights 16 in a desired direction from device 2”).
	The motivation to combine Sugaki et al. and Theiss et al. is provided in rejection to claim 16. 

As per Claim 19, Sugaki et al. discloses the system of claim 16 further comprising: Page 6 of 17Appl. No.: 15/982,578 Response to Non-Final Office action mailed November 10, 2021 Attorney docket No.: AERO-VI 1702 
a ground control station (GCS) in communication with the interceptor aerial vehicle, the GCS comprising a processor configured to: 
maneuver the interceptor aerial vehicle to a position to engage the target ([0026, 0070, 0100] Maneuvering within the set range is done by selecting automatic tracking or by manually manipulation by the operator to have it approach the target using the operator terminal 102 (using the GCS)); and
deploy the at least one capturing device to intercept the target ([0070] Operator launches the nets towards the capturing target).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaki et al. (US 2019/0129427 A1) in view of Theiss et al. (US 2017/0356726 A1) in further view of Rastgaar et al. (US 2017/0144756 A1) in further view of Hollida et al. (US 2016/0054733 A1)

As per Claim 9, Sugaki et al. discloses the method of claim 1 wherein deploying the interceptor aerial vehicle further comprises: wherein deploying the interceptor aerial vehicle further comprises:
flying the interceptor aerial vehicle horizontally a set distance toward the 20 target aerial vehicle ([0023, 0026] Bringing a vehicle within launch range is flying the aerial vehicle a determined (set) horizontal distance relative to the target vehicle)

While Sugaki et al. discloses flying the vehicle horizontally a set distance towards a target aerial vehicle Sugaki et al. does not disclose: launching the interceptor aerial vehicle vertically to a set height and then flying horizontally the set distance after the set height is reached. 

However, Hollida et al. teaches:
wherein deploying the interceptor aerial vehicle further comprises:
launching the aerial vehicle vertically to a set height ([0029, 0059-0060] UAV is auto launched to waypoints on the mission profile, which are defined by the user and include information such as set height) and flying the interceptor aerial vehicle horizontally a set distance after the set height is reached ([0039] Mission profile includes a series of waypoints. Therefore, the target horizontal distance to the next waypoint is traveled after the set height of the first waypoint is reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment of the UAV described in Sugaki et al. to include the Hollida et al. with the motivation being to more efficiently control the vehicle position based on past experience as detailed in Hollida ([0040]). 

As per Claim 10, Sugaki et al. discloses the method of claim 9 

	including a set distance and the target being a target aerial vehicle encountered from the GCS ([0026, 0029])

Sugaki et al. does not disclose:
wherein the set height is based on a height of one or more previously encountered targets and wherein the set distance is based on a range of one or more previously encountered targets. 
	
However, Hollida et al. teaches:
wherein the set height is based on a height of one or more previously encountered targets and wherein the set distance is based on a range of one or more previously encountered targets ([0029, 0040, 0065]; Fig. 4, Mission profile may be include waypoints based on previous targets’ GPS coordinates and these points may be translated into heading, set distance and altitude (set height). Mission profile is provided at launch).
	The motivation to combine Sugaki et al. and Hollida is provided in rejection to claim 9. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable  Rastgaar et al. (US 2017/0144756 A1) in view of McNally (US 2016/0023761 A1) in further view of Conklin (US 2017/0363391 A1).

 Claim 20, Rastgaar Aagaah et al. discloses a method comprising:
 identifying a target aerial vehicle ([0024] Sensing data is processed to identify location of target drone (target aerial vehicle)); 
deploying the interceptor aerial vehicle by using a ground control station (GCS) in communication with an interceptor aerial vehicle to control the movements of the interceptor aerial vehicle, wherein the interceptor aerial vehicle comprises at least one gimbal comprising a plurality of deployment devices detachably attached to the interceptor aerial vehicle, wherein each deployment device comprises: a capturing device deployable towards a target and a launcher to deploy the capturing device ([0004, 0024]; Fig. 5, Process of remotely controlling a hunter drone (interceptor aerial vehicle) reads on “deploying”. Hunter drone is controlled using a remote control (GCS) and includes a gimbal with multiple net launchers and nets (capturing device));
maneuvering, via the GCS, the interceptor aerial vehicle to a position to engage the target aerial vehicle, wherein the maneuvers comprise: a movement of the interceptor aerial vehicle vertically up, a movement of the interceptor aerial vehicle vertically down, a movement of the interceptor aerial vehicle towards the GCS, a movement of the interceptor aerial vehicle away from the GCS, a movement of the interceptor aerial vehicle left about an arc of substantially constant radius from the GCS, and a movement of the interceptor aerial vehicle right about an arc of substantially constant radius from the GCS ([0015-0016, 0024] Remote control may be used to fly and steer the hunter drone to a particular position. The hunter drone may be below, above and within a set distance of the intruding drone. Therefore, the movement may be controlled in any manner described above); 
a camera of the interceptor aerial vehicle to assist the user ([0003, 0015] Onboard camera assists a user); 
tracking the selected target aerial vehicle ([0024] Hunter drone is flown to track and capture target drone); 
([0024]; Flying hunter drone within distance to allow for launching); 
maneuvering a gimbal comprising the plurality of deployment devices to aim the capturing device toward the tracked target aerial vehicle, and wherein the gimbal is maneuvered by at least one of: one or more rotors for movement, one or more roll motors, and one or more tilt motors ([0012, 0021, 0024]; Fig. 5, Maneuvering Gimbal 107 in order to aim launch device with net (capturing device). 5 Gimbal includes multiple electric motors. Because the motors are mounted to rotatable platform 105 and control pitch of the launching device, they act as roll motors when the launching devices are perpendicular to the path of travel); 
selecting a deployment device from the plurality of deployment devices based on at least a distance between the target aerial vehicle and the interceptor aerial vehicle ([0022-0024] A launcher, for example the lowest launcher, is selected for deployment once it is properly aimed and proper aiming is based on a distance to the target aerial vehicle). 
deploying, via the GCS, the at least one capturing device to intercept the target aerial vehicle ([0024]; Launch net via remote control (GCS)); and 
 rotating the gimbal by at least one of: the one or more roll motors and the one or more tilt motors such that the gimbal is directed downward towards a ground level in a downward position after deployment of the capturing device to minimize any lateral forces on the interceptor aerial vehicle, wherein the gimbal is in the downward position when a tether connecting the capturing device to the interceptor aerial vehicle catches at least one of: weight of the deployed capturing device and weight of the target aerial vehicle in the deployed capturing device ([0012, 0019, 0021]; Fig. 5 Gimbal includes multiple electric motors. Because the motors are mounted to rotatable platform 105 and control pitch of the launching device, they act as roll motors when the launching devices are perpendicular to the path of travel. Multiple consecutive nets (capturing devices) can be deployed. Therefore, after a first deployment of the capturing device, a user may aim the gimbal assembly 107 including the launcher vertically downwards so that the gimbal is in the downward position when in a second deployment it catches the weight of the deployed net or the target. The purpose of minimizing lateral force is intended use of this approach); and
confirming that the target aerial vehicle has been intercepted ([0024] After capture, the target drone is brought to a selected location. The decision to bring the target drone to a selected location is a decision that confirms the interception).

While Rastgaar Aagaah et al. discloses the above limitations including controlling one or more rotors to control movement of the remotely operated vehicle, Rastgaar Aagaah et al. does not explicitly disclose that these rotors are controlled by one or more motors. 

However, McNally teaches: one or more rotors controlled by movement motors ([0070] Electric motors are preferred for driving rotors 114). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastgaar Aagaah et al. to include using motors for rotor control as taught by McNally, with the motivation being to provide precise hovering capability as detailed in McNally [0070].  

Furthermore, Rastgaar Aagaah et al. does not disclose: 
receiving, at the GCS, a video feed from a camera of the interceptor aerial vehicle; 

selecting, via the GCS, the target aerial vehicle in the video feed; 
wherein the aiming point is displayed on the display of the GCS and aligned with an expected downward path of the capturing device

However, Conklin teaches 
receiving, at the GCS, a video feed from a camera of the target ([0025, 0033]; Fig. 2-Fig. 3 Receive at controller (GCS) a video feed from camera); 
displaying, via a display of the GCS, the video feed containing the target aerial vehicle ([0033]; Fig. 3); and 
selecting the target aerial vehicle in the video feed at a user interface of the GCS ([0033]; Fig. 3)
wherein the aiming point is displayed on the display of the GCS and aligned with an expected downward path of the capturing device ([0034]; Fig. 3 Recticle 180 (aiming point) is displayed for user to align with path of weapon 158 (capturing device)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastgaar Aagaah et al to include the above limitations as detailed in Conklin, with the motivation being to allow a user to aim accurately as detailed in Conklin [0007]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.